



COURT OF APPEAL FOR ONTARIO

CITATION: Staniszewski (Re), 2017 ONCA 37

DATE: 20170116

DOCKET: C62314

Feldman, Rouleau and van Rensburg JJ.A.

IN THE MATTER OF:  David Staniszewski

AN APPEAL UNDER PART XX.1 OF THE
CODE

Michael Davies, for the appellant

Michelle OBonsawin, for Brockville Mental Health Centre

Rochelle Direnfeld, for the Attorney General of Ontario

Heard: January 12, 2017

On appeal against the disposition of the Ontario Review
    Board dated May 13, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises three grounds of appeal:

1)

the
    Board did not apply the
Winko
test in concluding that the appellant
    remains a significant threat to the safety of the public and in failing to
    order an absolute discharge;

2)

the
    Board erred in failing to order a conditional discharge;

3)

because
    of the inability of North Bay to receive the appellant as contemplated, the
    conditions in #5 of the disposition should be amended to allow the hospital to
    allow the appellant, in its discretion, to live in approved accommodation in
    the community.

[2]

We would not give effect to the first two grounds.  The Board properly
    considered the
Winko
test and all of the evidence in concluding that
    the appellant continues to pose a significant threat to the safety of the
    public and that a discharge was not an appropriate disposition at this time.

[3]

The Hospital fairly agreed that in light of the unanticipated inability
    of North Bay to receive the appellant for the foreseeable future, the community
    living condition that was provided for North Bay should be available now to the
    appellant in Brockville.  We agree.

[4]

The appeal is allowed to that extent.


